Cole, J.
This was an action to recover the value of services performed under a special contract. The complaint is founded on this contract, and alleges that the plaintiff hired to work for the defendants for four and a half months from the 26th of November, 1872, at $20 ¡3er month, payable at the expiration of the time; that he faithfully worked under the contract for seventy-seven days, when the defendants, without any just cause, discharged him from their employ, to wit, on the 22d of February. The plaintiff commenced the action on the 25th of February, and the circuit court, after the testimony on both sides was in, granted a nonsuit, on the ground that the proof showed that the wages were not to become due until the expiration of the term of service, and that the action was prematurely brought. After the motion for a nonsuit was made, the plaintiff asked leave to amend his complaint and set up a cause of action on a quantum meruit; but the amendment, being objected to, was denied.
Among the rules referred to and made a part of the agreement under which the plaintiff was employed, was a stipulation *91that in case of breach or non-fulfillment of the contract, the time of payment should not be changed, but the balance of the account should become due and payable at the same time and manner as though the agreement were fully performed. This was subject further to a deduction of $4 per month of the laborer’s wages in case he quit before the expiration of the term of service.
It seems to us the court erroneously granted a nonsuit upon the testimony given on the trial. The cause of action stated in the complaint was, that the plaintiff was wrongfully dismissed from his employment and prevented by the fault of the defendants from performing the contract; and in that case his counsel contend he may sue at once and recover the contract price for his labor already rendered. . We think this position is sound, and must be affirmed as a proposition of law. It will be seen that by the terms of the contract the laborer did not forfeit his entire wages if he left his service voluntarily without cause before the time expired, but in that event his wages were subject to a deduction of $4 per month on the stipulated price, and were to become due and payable at the end of four and a half months from November 26, 1872. There could not, therefore, even when the laborer left without cause, be any question as to his right to recover, at the end of four and a half months, the contract price for services actually rendered, subject to that deduction. And the question is, whether, in case the plaintiff was wrongfully discharged from his employment, there is anything in the agreement, or any principle of law, which requires him to wait until the expiration of the term before bringing his action. We are clearly of tlie opinion that-there is nothing in the contract which would prevent him from immediately bringing his action where the breach was caused by the acts of the defendants themselves. The stipulation that in case of a breach of the contract the time of payment should not be changed, evidently refers to a failure to perform on the part of the plaintiff. The counsel for the defendants insist that it re*92lates to both parties, and that it was intended to fix the time of payment where there was a breach or nonfulfillment by either party. But this is not our understanding of the stipulation. The rules and regulations incorporated into the special agreement are those which the laborers agreed to abide by who entered into the employment of the defendants; and those rules prescribe what shall be a justifiable cause for discharging them from their service. This fact, as well as the natural construction of the stipulation itself, satisfies us that it was not intended to apply to a case where the defendants committed a breach or discharged a workman without cause. That stipulation, therefore, can have no bearing upon the right of the plaintiff to bring his action when he was wrongfully dismissed from his service. Nor do we know of any. principle of law which compels the plaintiff to wait until the expiration of the term of service before bringing an action to recover for work and labor actually rendered, where he has been prevented from performing his contract by the unj ustifiable act of the employer. Such an action may be brought at once; but where the party seeks to recover his wages for the -whole term according to the contract, a somewhat different rule prevails. See Gordon v. Brewster, 7 Wis., 355; Danley v. Williams, 16 id., 581; Hochster v. De Latour, 20 L. & Eq., 157; Clossman v. Lacoste, 28 id., 140; and cases referred to in note (j), 1 Parsons on Con., pp. 520-1, 4th ed. In this case the plaintiff sought to recover only for such services as he had rendered up to the time when he was wrongfully discharged.
The question whether the plaintiff was discharged for a justifiable cause, was one which should have been submitted to the jury. There was evidence from which the jury might have found, possibly, in his favor upon that question ; at all events, the court should not have withdrawn the case from the jury. In view of the direct conflict in the evidence as to whether the plaintiff was or was not wrongfully discharged from his service, the court should have submitted that question to the jury, with *93a direction that, if they found against the plaintiff on that point, then there could be no recovery. Eor the stipulation is very clear, that if the plaintiff was guilty of a breach of the contract, or was unable, on account of sickness or a like inability, to perform it, then he could only recover at the expiration of the term for services rendered, subject to the prescribed deduction. But the question whether the plaintiff was discharged without cause should have been submitted to the jury, in view of the evidence.
We do not think any amendment of the complaint was necessary upon the plaintiff’s theory of the action. If he was wrongfully discharged from his employment, as alleged in the complaint, he could recover for his services renderedbut if he was dismissed for a justifiable cause, it is very apparent that the proposed amendment would not aid him. The complaint is framed on the special contract, and there is no technical difficulty in the way of a recovery, if its allegations are proven to the satisfaction of a jury.
By the Court. — The judgment of the circuit court is reversed, and a new trial awarded.